Order, Family Court, New York County (Patricia E. Henry, J.), entered on or about September 26, 2005, which denied appellant’s application for release of a confidential psychiatric forensic report, unanimously affirmed, without costs.
The order is not appealable as of right (Family Ct Act § 1112); however, we grant leave to appeal.
The report was prepared by a court-appointed forensic evaluator in an underlying custody proceeding. Appellant sought its release to the New York State Department of Health, Office of Professional Medical Conduct, in connection with her professional complaint against the forensic evaluator, and to the Supreme Court in a related negligence matter she was pursuing against the forensic evaluator. Family Court is empowered to allow an inspection of its records (Family Ct Act § 166), but this was not the relief requested by appellant (see Matter of Baker v Ratoon, 251 AD2d 921, 922-923 [1998]).
We have considered appellant’s other arguments and find them unavailing. Concur — Sullivan, J.E, Williams, Sweeny, Catterson and Malone, JJ.